       Case 3:19-cv-00007-DPM Document 23 Filed 09/03/20 Page 1 of 2




              IN THE UNITED ST ATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

CHRISTOPHER CROSS                                            PLAINTIFF

v.                         No. 3:19-cv-7-DPM

UNITED PARCEL SERVICE, INC.                               DEFENDANT

                                 ORDER
     Joint Report, Doc. 20, appreciated. Discovery is tangled up. It will
take the Court some time to address the disputed issues. And the Court
will likely have to try an older case in February.         Therefore, the
Amended Final Scheduling Order, Doc. 14, is suspended and the
2 February 2021 trial is canceled. A Second Final Scheduling Order will
issue. Depositions are postponed until after the Court addresses the
joint report. Motions, Doc. 21 & 22, denied without prejudice as moot.
In the meantime, the parties must finalize the Protective Order. UPS' s
proposal, Doc. 20-1 at 59-74, is a bit more complicated than usual, but it
will do as a foundation. (Wesby was a products case involving two
companies.)   Please replace paragraphs 7 and 12 with the Court's
current versions about redaction and sealed filings and the sunset. See
Doc. 10 in Chaotic Labz, Inc. v. SDC Nutrition, Inc., 4:18-cv-75-DPM.
Please send the revised version to chambers by 11 September 2020.
 Case 3:19-cv-00007-DPM Document 23 Filed 09/03/20 Page 2 of 2




So Ordered.



                            D .P. Marshall j r.
                            United States District Judge




                             -2-
